Exhibit 10.13

 
SHAREHOLDERS AGREEMENT
 
THIS SHAREHOLDERS AGREEMENT (this “Shareholders Agreement”) is made as of March
30, 2007 by and among Sequiam Corporation, a California corporation (the
“Company”); Biometrics Investors, L.L.C., a Delaware limited liability company
(“Biometrics”); and such other shareholders of the Company that become a party
hereto from time to time (collectively referred to as the “Shareholders” and
individually as a “Shareholder”). Unless otherwise specified herein, all of the
capitalized terms used herein are defined in Section 4 hereof.
 
WHEREAS, Biometrics has agreed to enter into a credit agreement with the Company
pursuant to an Agreement, dated as of the date hereof, by and between the
Company and Biometrics (the “Agreement”);
 
WHEREAS, Biometrics is the holder of 2,028,388 of the Company’s common shares,
par value $0.001 per share (the “Common Shares”); and
 
WHEREAS, the execution and delivery of this Shareholders Agreement is a
condition to Biometrics’ entering into the Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Shareholders Agreement, intending to be
legally bound, agree as follows:
 
1.  Board of Directors.
 
(a)  From and after the date of execution of the Agreement, each Shareholder
shall vote all of his Shareholder Shares and shall take all other necessary or
desirable actions within his control (whether in his capacity as a shareholder,
director, member of a board committee or officer of the Company or otherwise,
and including, without limitation, attendance at meetings in person or by proxy
for purposes of obtaining a quorum and execution of written consents in lieu of
meetings), and the Company shall take all necessary or desirable actions solely
within its control (including, without limitation. calling special board and
shareholder meetings), so that:
 
(i)  the authorized number of directors on the Board shall be increased from
three to five directors,
 
(ii)  the two additional directors that shall be elected to the Board shall be
two representatives designated by Biometrics.
 
(iii)  the composition of the board of directors of each of the Company’s
Subsidiaries (a “Sub Board”) shall be the same as that of the Board;
 
(iv)  the removal from the Board or a Sub Board (with or without cause) of any
representative designated under Section 1(a)(ii) above shall be at Biometrics’
written request, but only upon such written request and under no other
circumstances; and
 
(v)  in the event that any representative designated under Section 1(a)(ii)
ceases for any reason to serve as a member of the Board or Sub Board during his
or her term of office, the resulting vacancy on the Board or Sub Board shall be
filled by a representative designated by Biometrics.
 
(b)  There shall be at least [four] meetings of the Board during every fiscal
year, at least one of which shall be held in each 120-day period during the
Company’s fiscal year. The Company shall pay all out-of-pocket expenses incurred
by each director in connection with attending regular and special meetings of
the Board, any Sub Board and any committee thereof.
 
(c)  So long as any Director designated under Section 1(a)(ii) above serves on
the Board and for three years thereafter, the Company shall maintain directors’
and officers’ indemnity insurance coverage satisfactory to such Directors, and
the Company’s Articles of Incorporation and bylaws shall provide for
indemnification and exculpation of directors to the fullest extent permitted
under applicable law.
 
(d)  In the event the aggregate number of Shareholder Shares falls as a result
of certain Shareholder Shares having been (x) effectively registered under the
Securities Act and disposed of in accordance with the registration statement
covering them or (y) sold to the public through a broker, dealer or market maker
pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act, then, the Company:
 
(i)  shall make reasonable efforts to obtain new Shareholders in order to
increase the aggregate number of Shareholder Shares to the level at which it was
prior to the aggregate number of Shareholder Shares falling; and
 
(ii)  shall not be in breach of this Shareholders Agreement and, consequently,
there shall be no Event of Default under the Agreement or any Other Agreement,
if, despite the Company’s compliance with Section 1(d)(i) above, the aggregate
number of Shareholder Shares falls below the required number of outstanding
Common Shares needed, under the Company’s by-laws or otherwise, to vote for and
elect any Director designated under Section 1(a)(ii) above.
 
2.  Representations and Warranties. Each Shareholder represents and warrants
that (i) this Shareholders Agreement has been duly authorized, executed and
delivered by such Shareholder and constitutes the valid and binding obligation
of such Shareholder, enforceable in accordance with its terms, and (ii) such
Shareholder has not granted and is not a party to any proxy, voting trust or
other agreement which is inconsistent with, conflicts with or violates any
provision of this Shareholders Agreement. No holder of Shareholder Shares shall
grant any proxy or become party to any voting trust or other agreement which is
inconsistent with, conflicts with or violates any provision of this Shareholders
Agreement.
 
3.  Legend. Each certificate evidencing Shareholder Shares and each certificate
issued in exchange for or upon the transfer of any Shareholder Shares (if such
shares remain Shareholder Shares after such transfer) shall be stamped or
otherwise imprinted with a legend in substantially the following form:
 
“The securities represented by this certificate are subject to a Shareholders
Agreement dated as of March 30, 2007, among the issuer of such securities (the
“Company”) and certain of the Company’s Shareholders, as amended and modified
from time to time. A copy of such Shareholders Agreement shall be furnished
without charge by the Company to the holder hereof upon written request.”
 
The Company shall imprint such legend on certificates evidencing Shareholder
Shares outstanding as of the date hereof, and the Shareholders shall surrender
their stock certificates to the Company for such purpose. The legend set forth
above shall be removed from the certificates evidencing any shares which cease
to be Shareholder Shares.
 
4.  Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings given such terms in the Agreement. As used in this
Shareholders Agreement, the following terms shall have the following meanings:
 
“Acquired Common” has the meaning set forth in Section 7.
 
“Agreement” has the meaning set forth in the preamble.
 
“Articles of Incorporation” means the Company’s Articles of Incorporation as in
effect from time to time.
 
“Biometrics” has the meaning set forth in the preamble.
 
“Board” or “Board of Directors” means the Board of Directors of the Company.
 
“Common Shares” has the meaning set forth in the preamble.
 
“Company” has the meaning set forth in the preamble.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Shareholder Shares” means (i) any Common Shares purchased or otherwise acquired
by any Shareholder, (ii) any capital stock or other equity securities issued or
issuable directly or indirectly with respect to the Common Shares referred to in
clause (i) above by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization, and (iii) any other shares of any class or series of capital
stock of the Company held by a Shareholder, including without limitation the
Series A Preferred and Series B Preferred; provided that Shareholder Shares
shall not include nonvoting shares described in (iii) for purposes of Section 1
hereof. As to any particular shares constituting Shareholder Shares, such shares
shall cease to be Shareholder Shares when they have been (x) effectively
registered under the Securities Act and disposed of in accordance with the
registration statement covering them or (y) sold to the public through a broker,
dealer or market maker pursuant to Rule 144 (or any similar provision then in
force) under the Securities Act.
 
“Shareholder” or “Shareholders” has the meaning set forth in the preamble.
 
“Shareholder Agreement” has the meaning set forth in the preamble.
 
“Sub Board” has the meaning set forth in Section 1(a)(iii).
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the limited
liability company. partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control the managing director or general partner of such limited
liability company, partnership, association or other business entity.
 
5.  Irrevocable Proxy; Conflicting Agreements.
 
(a)  In order to secure each Shareholder’s obligation to vote his Shareholder
Shares and other voting securities of the Company in accordance with the
provisions of Section 1 hereof, each Shareholder hereby appoints Biometrics as
his true and lawful proxy and attorney-in-fact, with full power of substitution,
to vote all of his Shareholder Shares and other voting securities of the Company
for the election and/or removal of directors and all such other matters as
expressly provided for in Section 1. Biometrics may exercise the irrevocable
proxy granted to it hereunder at any time such Shareholder fails to comply with
the provisions of this Shareholders Agreement. The proxies and powers granted by
each Shareholder pursuant to this Section 5 are coupled with an interest and are
given to secure the performance of such Shareholder’s obligations to Biometrics
under this Shareholders Agreement. Such proxies and powers will be irrevocable
for the term of this Shareholders Agreement and will survive the death,
incompetency and disability of such Shareholder and the respective holders of
their Shareholder Shares, except this Shareholders Agreement shall not be
binding on a subsequent transferee of Shareholder Shares who purchased the
Shareholder Shares pursuant to an effective registration statement or through a
broker, dealer or market maker pursuant to Rule 144 (or any similar provision
then in force) under the Securities Act.
 
(b)  Each Shareholder represents that he has not granted and is not a party to
any proxy, voting trust or other agreement which is inconsistent with or
conflicts with the provisions of this Shareholders Agreement, and no holder of
Shareholder Shares shall grant any proxy or become party to any voting trust or
other agreement which is inconsistent with or conflicts with the provisions of
this Shareholders Agreement.
 
6.  Transfers in Violation of Agreement. Prior to affecting a transfer of any
Shareholder Shares to any person or entity, the transferring Shareholder shall
cause the prospective transferee to execute and deliver to the Company and the
other Shareholders a counterpart of this Shareholders Agreement. Any transfer or
attempted transfer of any Shareholder Shares in violation of any provision of
this Shareholders Agreement shall be void, and the Company shall not record such
transfer on its books or treat any purported transferee of such Shareholder
Shares as the owner of such shares for any purpose.
 
7.  Additional Parties; Joinder. The Company may permit any Person who acquires
Common Shares or rights to acquire Common Shares after the date hereof (the
“Acquired Common”) to become a party to this Shareholders Agreement and to
succeed to all of the rights and obligations of a “holder of Shareholder Shares”
under this Shareholders Agreement by obtaining an executed joinder to this
Shareholders Agreement from such Person in the form of Exhibit A attached
hereto. Upon the execution and delivery of the joinder by such Person, such
Person’s Acquired Common shall be Shareholder Shares hereunder, and such Person
shall be a “holder of Shareholder Shares” under this Shareholders Agreement with
respect to the Acquired Common.
 
8.  Amendment and Waiver. Except as otherwise provided herein, no modification,
amendment or waiver of any provision of this Shareholders Agreement shall be
effective against the Company, Biometrics, or the Shareholders unless such
modification, amendment or waiver is approved in writing by the Company,
Biometrics, and the holders of a majority of the Common Shares held by all
Shareholders, respectively. The failure of any party to enforce any of the
provisions of this Shareholders Agreement shall in no way be construed as a
waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Shareholders Agreement in
accordance with its terms.
 
9.  Severability. Whenever possible, each provision of this Shareholders
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Shareholders Agreement is held to
be invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect the validity, legality or enforceability of any other provision of
this Shareholders Agreement in such jurisdiction or affect the validity,
legality or enforceability of any provision in any other jurisdiction, but this
Shareholders Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
 
10.  Entire Agreement. Except as otherwise expressly set forth herein, this
Shareholders Agreement embodies the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.
 
11.  Successors and Assigns. Except as otherwise provided herein, this
Shareholders Agreement shall bind and inure to the benefit of and be enforceable
by the Company and its successors and assigns, Biometrics and its successors and
assigns, and the Shareholders and any subsequent holders of Shareholder Shares
and the respective successors and assigns of each of them, so long as they hold
Shareholder Shares, except this Shareholders Agreement shall not be binding on a
subsequent transferee of Shareholder Shares who purchased the Shareholder Shares
pursuant to an effective registration statement or through a broker, dealer or
market maker pursuant to Rule 144 (or any similar provision then in force) under
the Securities Act.
 
12.  Counterparts. This Shareholders Agreement may be executed in multiple
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
 
13.  Remedies. The Company, Biometrics, and the Shareholders shall be entitled
to enforce their rights under this Shareholders Agreement specifically, to
recover damages by reason of any breach of any provision of this Shareholders
Agreement and to exercise all other rights existing in their favor. The parties
hereto agree and acknowledge that money damages would not be an adequate remedy
for any breach of the provisions of this Shareholders Agreement and that the
Company, Biometrics, and any Shareholder may in its sole discretion apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation of the provisions of this Shareholders Agreement.
 
14.  Notices. All notices, demands and other communications to be given or
delivered to Biometrics, the Company, or the Shareholders under or by reason of
the provisions of this Shareholders Agreement will be in writing and will be
deemed to have been given when personally delivered, sent by reputable overnight
courier, transmitted by facsimile or telecopy (with a confirmation copy sent via
overnight mail) or mailed by first class mail, return receipt requested, to the
addresses indicated below (unless another address is so specified in writing):
 
If to the Company, to:
Sequiam Corporation
300 Sunport Lane
Orlando, FL 32809
Attention: Mark L. Mroczkowski
Facsimile: 407-240-1431
     
with a copy to:
     
Greenberg Traurig, P.A.
450 South Orange Avenue, Suite 650
Orlando, Florida 32801
 
Attention: Randolph Fields, Esq.
Facsimile: 407-650-8472
   
If to Biometrics, to:
Biometric Investors, L.L.C.
5111 Maryland Way, Suite 201
Brentwood, TN 37027
Attention: Roger Brown
Facsimile: (615) 221-1199
 
with a copy to:
 
Kenneth Hartmann, Esq.
330 W. State Street
Suite 200
Geneva, IL 60134
Facsimile: (630) 845-4039
 
with a copy to:
 
Stephen Tsoris, Esq.
Drinker Biddle Gardner Carton
191 N. Wacker Drive
Chicago, IL 60601
Facsimile: (312) 569-3142
If to a (the) Shareholder(s), to:
To the address(es) on the Company’s books and records
   

15.  Governing Law; Construction; Forum Selection. THIS SHAREHOLDERS AGREEMENT
SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA
AS TO INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL
OTHER RESPECTS. If any provision of this Shareholders Agreement shall be held to
be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or remaining provisions of this
Shareholders Agreement.
 
16.  Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s chief-executive office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.
 
17.  Descriptive Headings. The descriptive headings of this Shareholders
Agreement are inserted for convenience only and do not constitute a part of this
Shareholders Agreement.
 
18.  No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Shareholders Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Shareholders
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Shareholders
Agreement.
 
(Signature Pages continue on the next page)
 

CH02/ 22480467.5 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Shareholders Agreement
on the day and year first above written.
 
COMPANY:
 
SEQUIAM CORPORATION, a California corporation
 
By:  
Name:  
Title:  
 


BIOMETRICS:
 
BIOMETRICS INVESTORS, L.L.C., a Delaware limited liability company
 
By:  
Name: Roger Brown
Title: Manager


(Shareholder Signature Pages continue on next page)
 

CH02/ 22480467.5 
 
 

--------------------------------------------------------------------------------

 



[first name, last name of Shareholder]
 
[first name, last name of Shareholder]


 
[first name, last name of Shareholder]


 
[first name, last name of Shareholder]


 
[first name, last name of Shareholder]


 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


SHAREHOLDERS AGREEMENT
JOINDER AGREEMENT




Effective upon the execution hereof, the undersigned hereby agrees to become a
party to that certain Shareholders Agreement, dated as of March 30, 2007, by and
among Sequiam Corporation, a California corporation; Biometrics Investors,
L.L.C., a Delaware limited liability company; and the Shareholders party thereto
from time to time (as amended or otherwise modified from time to time, the
“Shareholders Agreement”). The undersigned, by executing this counterpart
signature page, shall be entitled to all of the rights and subject to all of the
obligations of Shareholder under the Shareholders Agreement.




Date: _______________________, 200_




______________________________
Signature




______________________________
Printed Name
















 




 
 